This is a suit by a stationer against a prize fight promoter for a printing bill in the sum of $104.66. The suit was defended upon the ground that the stationery was not ordered by the defendant promoter, but by some one else to whom the plaintiff should look for payment.
There was judgment below in favor of plaintiff as prayed for and defendant has appealed.
It appears that Lou Ovalasiti, who was a pipe fitter, was also an experienced prize fight promoter in his spare time, having been in the business for over seven years and that it is customary for the promoter to pay for the expenses of a prize fight including the printing of the tickets. On this particular occasion Ovalasiti was promoting a fight in which an individual by the name of Cleo Shan was participating. Shan's manager was a party by the name of Summers. Summers went to Adrien J. Laroque, the plaintiff, and ordered the printing for the payment of which this suit was instituted. While Ovalasiti contends that Summers had agreed to pay for the printing and that he was not responsible for the bill, he, nevertheless, called at the plaintiff's place of business and inspected the proof and had no other tickets printed for the particular fight in which Shan participated. Summers, it seems, has left the City and, according to Ovalasiti is a "slicker". Ovalasiti also called at plaintiff's place of business with his truck and brought the tickets to Weaver's barroom. Under the circumstances we have reached the conclusion that Summers was acting for Ovalasiti and, consequently, Ovalasiti should pay the printing bill.
For the reasons assigned the judgment appealed from is affirmed.
Affirmed.